per curiam:
El Sr. Carmelo Carrasquillo Delgado, parte querellante, nació en el Municipio de Juncos, para 1946. Cursó estudios hasta el séptimo grado. Es albañil y carpintero. El señor Carrasquillo Delgado reside en el barrio Lirios del referido municipio en una casa de su propie-dad, que enclava en una finca perteneciente a la sucesión de Francisco Escolástico Delgado, su abuelo materno. No paga renta por el uso del terreno en que enclava su casa. En otra casa ubicada en la misma finca reside su padre, el Sr. Pedro Carrasquillo Morales, y una hermana del quere-llante, quien está incapacitada. Don Francisco Escolástico Delgado procreó cuatro (4) hijas de nombres Vicenta Del*138gado Olmo (madre del querellante), Juana Delgado Olmo, Carmen Delgado Olmo, Asunción Delgado Olmo y un hijo de nombre Francisco Delgado. El caudal hereditario del abuelo materno del querellante no había sido dividido a la fecha de la vista ante el Comisionado Especial designado por este Tribunal. A esa fecha la única hija de su abuelo (tía suya) que estaba viva era Asunción. Todos los demás ya habían fallecido. Testificó que no recordaba quiénes eran los hijos de sus tías y de su tío, ya fallecidos. Declaró que no sabía quiénes eran la totalidad de los herederos de su abuelo materno.
Colindando con la finca propiedad de la sucesión de Francisco E. Delgado, hay otra finca que pertenece a la Sra. Higinia Peña Peña y que fuera objeto de un procedi-miento de expediente de dominio tramitado ante el antiguo Tribunal Superior, Sala de Caguas, caso Núm. CS-85-346. El querellante, señor Carrasquillo Delgado, se enteró de que se estaba llevando a cabo el referido expediente de dominio por un edicto que apareció en el periódico El Vo-cero de Puerto Rico. Su padre, el Sr. Pedro Carrasquillo, y él fueron a la oficina del Fiscal de Distrito de Caguas y hablaron con el Fiscal Arturo Betancourt para que le per-mitieran expresarse durante el procedimiento de expe-diente de dominio, pues afirmaban que el terreno objeto de tal procedimiento le pertenecía a la sucesión de su abuelo materno. La Oficina del Fiscal de Distrito presentó un es-crito ante el Tribunal de Primera Instancia oponiéndose al expediente de dominio, en representación del Sr. Pedro Ca-rrasquillo, quien surge del expediente de dicho Tribunal fue notificado con copia de la petición sobre información de dominio. La resolución dictada por el antiguo Tribunal Superior, Sala de Caguas, en la que se declara con lugar la petición sobre información de dominio fue emitida el 14 de noviembre de 1985.
A mediados de octubre de 1990, el Sr. Carmelo Jesús Carrasquillo Delgado visitó la oficina del Ledo. Juan Javier *139Guadalupe Díaz, referido por la Leda. Ana González Cabrera. Para esa fecha, el licenciado Guadalupe Díaz lle-vaba admitido a la práctica de la profesión legal diez y ocho (18) meses. El motivo de esa visita era contratar sus servi-cios para impugnar judicialmente la resolución emitida en el procedimiento de expediente de dominio seguido por la Sra. Higinia Peña Peña, pues éste alegaba que parte de ese terreno le pertenecía a la sucesión de su abuelo materno. Afirmaba, además, que la finca de la sucesión de su abuelo materno era una enclavada, cuya única vía de acceso a la carretera 929 era a través de una servidumbre de paso constituida por más de cuarenta (40) años por la finca de la señora Peña Peña. El señor Carrasquillo Delgado quería que se presentara el pleito rápidamente, pues, según él, estaba próximo a vencer el término de cinco (5) años que tenían para impugnar la resolución emitida en el procedi-miento sobre expediente de dominio. En dicha entrevista el señor Carrasquillo Delgado no pudo proveerle ningún do-cumento al licenciado Guadalupe Díaz que acreditara que la sucesión de Francisco E. Delgado era propietaria del re-ferido predio colindante. Tampoco produjo, en ese mo-mento, documento alguno que demostrara quiénes eran los herederos que componían la referida sucesión, ni mucho menos su autorización para instar la acción pretendida. En esa reunión el licenciado Guadalupe Díaz le informó al se-ñor Carrasquillo Delgado que había que tramitar en el Tribunal de Primera Instancia y obtener resolución sobre de-claratoria de herederos de cuatro (4) de los cinco (5) herederos del difunto Francisco E. Delgado, así como con-seguir la autorización de los miembros de la sucesión para presentar la acción a su nombre. Finalizando octubre de 1990, el señor Carrasquillo Delgado le entregó al licenciado Guadalupe Díaz copia de la resolución emitida por el Tribunal de Primera Instancia en el referido procedimiento de expediente de dominio del predio colindante, algunos cer-tificados de nacimiento y otros documentos. No obstante, *140no había suplido todos los documentos solicitados por este último. Para esa misma fecha, el licenciado Guadalupe Díaz sufrió una recaída en su condición de gota, lo que le impedía subir las escaleras que conducen a su oficina pro-fesional, ubicadas en un segundo piso. El querellante, se-ñor Carrasquillo Delgado, insistía con el licenciado Guadalupe Díaz que presentara el pleito de impugnación pretendido, por lo que éste decidió presentar la demanda a nombre de la sucesión de Francisco Delgado (sin identifi-car quiénes la componían) para interrumpir cualquier tér-mino de caducidad o prescripción que estuviera próximo a cumplirse. Por razón de su problema de salud, el licenciado Guadalupe Díaz se comunicó con el Ledo. Ramón Alberto Colón Aponte, quien hacía tres (3) meses que había ini-ciado la práctica de la profesión legal, y le solicitó, como un favor, que pasara a maquinilla el borrador de la demanda redactado por él y que la presentara en la Secretaría del antiguo Tribunal Superior, Sala de Caguas.
Entre el licenciado Guadalupe Díaz y el licenciado Colón Aponte existen lazos de amistad desde que eran compañe-ros de estudios en la Facultad de Derecho. Para octubre de 1990, el licenciado Colón Aponte compartía oficina con el Ledo. Jaime Corujo Collazo. El licenciado Guadalupe Díaz tenía ubicada su oficina en otro sitio en el Municipio de Caguas. El licenciado Colón Aponte pasó a maquinilla el borrador de la demanda que el licenciado Guadalupe Díaz le había entregado. El único documento que suscribió el licenciado Colón Aponte fue la referida demanda, a peti-ción de su amigo, dada la condición de salud de este último. La dirección postal que contiene la demanda de la parte demandante y los emplazamientos es la del licenciado Guadalupe Díaz, no obstante haber sido suscrita y firmada ésta por el licenciado Colón Aponte. Entre ambos abogados no medió remuneración alguna, no hubo acuerdo alguno sobre honorarios de abogado, sólo un acuerdo entre dos (2) amigos. El señor Carrasquillo Delgado sólo pagó ciento *141cuarenta dólares ($140) que facturó el emplazador, Sr. Carlos López, por el servicio de diligenciamiento del emplaza-miento, incluyendo los Sellos de Rentas Internas que había comprado para la presentación de la demanda. La de-manda fue presentada ante el antiguo Tribunal Superior, Sala de Caguas, el 1ro de noviembre de 1990 por la suce-sión de Francisco Delgado, como parte demandante, sin identificar o especificar quiénes eran sus miembros, ya que el señor Carrasquillo Delgado no había suplido esa infor-mación al licenciado Guadalupe Díaz. Le fue asignado el Núm. EAC90-0438.(1) La referida demanda fue dirigida contra la Sra. Higinia Peña Peña como parte demandada. Así, el 20 de noviembre de 1990 se diligenció el emplaza-miento dirigido a la señora Peña Peña, por conducto de su hija de crianza, la Sra. Carmen R. Arzuaga.
El señor Carrasquillo Delgado nunca contrató o autorizó al Ledo. Ramón A. Colón Aponte para que éste lo represen-tara conjuntamente con el licenciado Guadalupe Díaz, en el referido pleito presentado ante el antiguo Tribunal Superior, Sala de Caguas. El licenciado Guadalupe Díaz ad-mitió que no consultó con el señor Carrasquillo Delgado para que el licenciado Colón Aponte pudiera transcribir y firmar la demanda, pues entendía que no era necesario por ser un favor.
El 10 de diciembre de 1990 la Leda. Ramonita Dieppa González compareció ante el Tribunal de Primera Instan-cia, a nombre y en representación de la Sra. Carmen R. Arzuaga, solicitando que se nombrara un defensor judicial a la parte demandada, Sra. Higinia Peña Peña. El 3 de enero de 1991, el Tribunal de Primera Instancia nombró a la señora Arzuaga como defensora judicial de la señora Peña Peña.
El 11 de febrero de 1991, el licenciado Guadalupe Díaz *142presentó una solicitud para que se le anotara la rebeldía a la parte demandada, la cual fue declarada no ha lugar por haberse concedido una prórroga para contestar la demanda. El 25 de febrero de 1991 se presentó la contes-tación de la demanda a nombre de la señora Peña Peña. El 18 de marzo de 1991 la parte demandada presentó una moción de desestimación de la demanda, por carecer de capacidad jurídica la sucesión de Francisco Delgado para comparecer como parte demandante en el procedimiento instado ante el Tribunal de Primera Instancia. El 3 de abril de 1991, el Tribunal de Primera Instancia le ordenó a la parte demandante que aclarara si su abogado ostentaba la representación legal de todos los miembros de la suce-sión y cuál era su composición.(2) Le ordenó, además, que debían comparecer todos los miembros de esa sucesión. El 7 de mayo de 1991, el licenciado Guadalupe Díaz presentó ante el Tribunal de Primera Instancia una moción de pró-rroga para cumplir con lo ordenado, informándole a ese tribunal que el señor Carrasquillo Delgado estaba reali-zando las gestiones correspondientes para conseguir la información. El Tribunal de Primera Instancia emitió una orden el 16 de mayo de 1991 concediendo lo solicitado, que fue notificada a las partes el 17 de junio de 1991. La parte demandada sustituyó su representante legal, Leda. Ramo-nita Dieppa González. Adviene a tal ministerio la Leda. Anabelle Mojica Alvarado.
El licenciado Guadalupe Díaz le requirió al señor Ca-rrasquillo Delgado, en diversas ocasiones, que le produjera todos los documentos necesarios para presentar las diver-sas peticiones sobre declaratoria de herederos necesarias, y así poder cumplir con la orden del tribunal. El señor Ca-rrasquillo Delgado nunca le entregó al licenciado Guadalupe Díaz la totalidad de los documentos requeridos y necesarios. No obstante, dicho abogado no informó de tal *143situación al Tribunal de Primera Instancia. El señor Ca-rrasquillo Delgado contrató los servicios de otro abogado para tramitar las referidas peticiones sobre declaratoria de herederos. Declaró que a esa nueva representación legal sí le entregó todos los documentos. Expresó que sus familia-res le han dejado la carga de realizar el trámite de todos los procedimientos de declaratoria de herederos, y que eso cuesta dinero.
El 22 de mayo de 1992 la nueva representación de la señora Peña Peña presentó una solicitud de desestimación de la demanda, al amparo de la Regla 39.2(a) de Procedi-miento Civil,(3) por haber dejado de cumplir con la orden emitida el 3 de abril de 1991. Dicha solicitud de desestima-ción fue declarada no ha lugar.
El 13 de octubre de 1992, el licenciado Guadalupe Díaz presentó una moción al Tribunal de Primera Instancia, en la que solicitó que se celebrara una conferencia sobre el estado de los procedimientos. Ese tribunal emitió una or-den, en respuesta a dicho escrito, por virtud de la cual le requirió a la parte demandante que justificara la compe-tencia de ese tribunal, con arreglo a la cuantía y a la materia.
El 26 de mayo de 1993, el Tribunal de Primera Instan-cia dictó una sentencia para desestimar la demanda y de-cretar el archivo y sobreseimiento al amparo de la Regla 39.2(b) de Procedimiento Civil,(4) por no haberse efectuado trámite alguno dentro de un término de seis (6) meses sin exponer las partes litigantes razón alguna que justificara la inactividad de los procedimientos.(5) Fue archivada en autos copia de la notificación de la referida sentencia el 23 de junio de 1993. No surge de nuestro expediente que se haya solicitado reconsideración de la referida sentencia, ni *144que se hubiere presentado recurso de apelación alguno contra ésta ante el Tribunal de Circuito de Apelaciones.
Con posterioridad a la sentencia, y aún después de pre-sentada la queja que dio lugar al presente procedimiento disciplinario, el señor Carrasquillo Delgado continuaba vi-sitando la oficina del licenciado Guadalupe Díaz con la in-tención e interés de que éste lo ayudara a comprar una franja de terreno que discurre por la finca de la señora Peña Peña, y que éste afirma es una servidumbre de paso a favor de la finca de la sucesión de su abuelo materno. El señor Carrasquillo Delgado le manifestó al referido abo-gado que estaba dispuesto a comprar la finca en su totalidad. El licenciado Guadalupe Díaz coordinó una re-unión con el señor Carrasquillo Delgado y la Leda. Juana Caballero Roldán, quien le había prestado servicios profe-sionales a este último. Dicha reunión fue celebrada en la oficina de la licenciada Caballero Roldán. Como consecuen-cia de esa reunión, dicha letrada remitió una carta dirigida a la señora Peña Peña, en representación del señor Carras-quillo Delgado y su esposa, ofreciéndole comprar su propie-dad en su totalidad.
El 11 de abril de 1996, el licenciado Guadalupe Díaz le devolvió al señor Carrasquillo Delgado los documentos que éste tenía en su poder para tramitar los asuntos que le encomendara.
Según la prueba desfilada y estipulada por las partes ante el Comisionado Especial, la finca propiedad de la su-cesión de Francisco E. Delgado no es una enclavada, pues tiene acceso a carretera. Se estipuló el hecho de que el Sr. Carmelo Jesús Carrasquillo Delgado no sufrió perjuicio al-guno con el archivo de su caso por sentencia del Tribunal de Primera Instancia, porque al momento de emitirse el informe del Comisionado Especial había estado utilizando el acceso por la finca de la Sra. Higinia Peña Peña.
*145El Procurador General formuló querella originalmente contra el Ledo. Juan Javier Guadalupe Díaz.(6) Posterior-mente fue enmendada para incluir al Ledo. Ramón A. Co-lón Aponte. Consolidamos ambos casos para efectos de su trámite y adjudicación.
En la querella presentada por el Procurador General contra el Ledo. Juan Javier Guadalupe Díaz (caso Núm. CP-97-1), págs. 1-3, se le imputaron los cargos siguientes:
CARGO 1
El licenciado Guadalupe Díaz incurrió en conducta profesio-nal en violación al Canon 18 de los de Etica Profesional, 4 L.P.R.A. Ap.. IX, C 18, al no desplegar el grado de. diligencia y efectividad que se esperaba al asumir la representación del señor Carrasquillo Delgado y la Sucesión de Francisco Delgado.
CARGO 2
El licenciado Guadalupe Díaz incurrió en conducta profesio-nal en violación al Canon 19 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 19, al no mantener a su cliente informado del trámite de su caso.
CARGO 3
El licenciado Guadalupe Díaz incurrió en conducta profesio-nal en violación al Canon 27 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 27[,] al asociar al Ledo. Ramón A. Colón Aponte en la defensa de los intereses de su cliente sin obtener previamente el consentimiento de éste para ello....
CARGO 4
El licenciado Guadalupe Díaz incurrió en conducta profesio-nal en violación del Canon 20 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 20, [al no] renunciar a la representación legal del señor [Carasquillo] ante la alegada falta de coopera-ción de éste en la tramitación de su caso, el abogado debe renunciar su representación legal de dicho caso. In re: Cruz Tol[l]inche, 112 D.P.R. 699 (1982).
*146Con relación a la querella en contra del Ledo. Ramón A. Colón Aponte (caso Núm. CP-97-10), págs. 1-3, se formu-laron los cargos siguientes:
CARGO 1
El licenciado Colón Aponte incurrió en conducta profesional en violación al Canon 18 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 18, al no desplegar el grado de diligencia y efectivi-dad que se esperaba al asumir la representación del señor Carrasquillo Delgado y la Sucesión de Francisco Delgado, y al tramitar la causa de acción presentada a nombre de los suce-sores ante el extinto Tribunal Superior.
CARGO 2
El licenciado Colón Aponte incurrió en conducta profesional en violación al Canon 19 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 19, al no mantener a su cliente informado del trá-mite de su caso.
CARGO 3
El licenciado Colón Aponte incurrió en conducta profesional en violación al Canon 27 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 27, al asociarse en la defensa de los intereses del cliente del Ledo. Guadalupe Díaz sin obtener previamente el consentimiento de éste para ello.
CARGO 4
El licenciado Colón Aponte incurrió en conducta profesional en violación del Canon 20 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 20, al no renunciar a la representación legal del señor Carrasquillo y de los sucesores tan pronto cul-minó la gestión profesional a la cual se comprometió con el licenciado Guadalupe Díaz, y al no asegurarse que el foro de instancia le autorizaba a renunciar. In re: Siverio Orta, 117 D.P.R. 14, 18 (1976).
CARGO 5
El licenciado Colón Aponte incurrió en conducta profesional en violación del Canon 17 de los de Etica Profesional, 4 L.P.R.A. Ap. IX, C. 17, ya que ni él, ni el licenciado Guadalupe Díaz contaban con la información necesaria para corroborar que las alegaciones de la demanda estaban bien fundamenta-das al asumir la representación legal de la Sucesión de Francisco Delgado y presentar la demanda.
*147Los querellados presentaron sus contestaciones a la querella, respectivamente. El licenciado Guádalupe Díaz presentó su contestación a la querella el 8 de abril de 1997, admitiendo que durante los seis (6) meses anteriores a la desestimación de la acción no se realizó gestión profesional alguna, justificando dicha inacción en la poca cooperación del señor Carrasquillo Delgado.(7) Sostuvo que sí mantuvo a su cliente, señor Carrasquillo Delgado, informado del trámite del caso, advirtiéndole del riesgo que corría de que la acción fuese archivada por no someterse la información con relación a los integrantes de la sucesión de Francisco E. Delgado.(8) Alegó que por muchos años ha recibido tra-tamiento por su condición de gota, sufriendo una recaída mientras preparaba el borrador de la demanda en cuestión. Expresó que su condición de salud le impidió tra-bajar en su oficina. Además, ante la falta de diligencia del señor Carrasquillo Delgado para entregar los documentos necesarios y ante la posibilidad de que se venciera el tér-mino para impugnar la resolución sobre expediente de do-minio, le solicitó al licenciado Colón Aponte que preparara, firmara y presentara el documento final de la demanda.(9) Todos los documentos subsiguientes presentados ante el antiguo Tribunal Superior fueron suscritos y firmados por el licenciado Guadalupe Díaz.(10) Adujo, además, que no divulgó al licenciado Colón Aponte confidencias o secretos de su cliente, señor Carrasquillo Delgado/11) Por otro lado, señaló que las actuaciones de su cliente provocaron la des-estimación de la acción/12) y que si éste hubiese cooperado, otro hubiese sido el curso decisorio. Finalmente, señaló como atenuantes la falta de cooperación de su cliente y su *148inexperiencia en la profesión de la abogacía, considerando que sólo llevaba dieciocho (18) meses en la práctica:
Precisa señalar, finalmente, que, según el Informe del Comisionado Especial, las partes estipularon el testimonio de la secretaria del licenciado Guadalupe Díaz, Sra. Maribel Carrasquillo Carrión, a los fines de establecer que el señor Carrasquillo Delgado fue en muchas ocasiones a la oficina de dicho letrado para averiguar sobre el estatus del caso, y éste siempre le atendía.(13) Además, se estipuló el testimonio de la Leda. Juana Caballero Roldán, a los efec-tos de que el señor Carrasquillo Delgado sabía que la ac-ción presentada ante el entonces Tribunal Superior había sido archivada. (14)
Por su parte, el licenciado Colón Aponte aduce que no constituyó negligencia alguna que se incluyera como parte demandante a una sucesión, pues nada impide que una vez iniciado el proceso se identifiquen en el epígrafe sus integrantes.(15) En cuanto a la imputación de que el refe-rido abogado no atendió las órdenes del antiguo Tribunal Superior, a los fines de justificar la competencia de éste, adujo que el tribunal no le dirigió orden alguna, ni tampoco se le requirió que justificara su comparecencia.(16) Señaló que no conoció personalmente al señor Carrasquillo Delgado, cliente del licenciado Guadalupe Díaz. No obstante, argüyó que el licenciado Guadalupe Díaz siempre mantuvo informado de todo asunto importante a su cliente.(17) Ade-más, adujo que nunca estuvo asociado al licenciado Guadalupe Díaz para representar a sus clientes.(18) Manifestó que *149sólo actuó como testaferro de este último, presentando la demanda en cuestión. (19) Alegó que su única intervención en la acción de impugnación se limitó a suscribir la de-manda y presentarla en la Secretaría del antiguo Tribunal Superior. Argüyó, además, que desde el inicio de su carrera profesional, agosto de 1990, visitaba la oficina del licen-ciado Guadalupe Díaz con la finalidad de solicitarle asis-tencia en el Tribunal de Primera Instancia en algunos ca-sos criminales.(20) Además, preparaba las planillas de caudal relicto cuando el licenciado Guadalupe Díaz trami-taba peticiones sobre declaratoria de herederos. Final-mente, expresó que la demanda, a base de su conocimiento, información y creencia, estaba bien fundada y tenía mérito. Sin embargo, al momento de incoarse la acción se desconocía la totalidad de las personas que constituían la sucesión de Francisco Delgado. Aludió a la Regla 6 de Pro-cedimiento Civil(21) y al Canon 17 del Código de Ética Pro-fesional, supra, arguyendo que estas disposiciones no exi-gen un conocimiento cabal ni exacto de la información y el fundamento de las alegaciones de la demanda. (22) La firma del abogado en una alegación equivale a certificar que la ha leído y que de acuerdo con su mejor conocimiento, infor-mación y creencia, está bien fundamentada. (23)
Designamos al Ledo. Ramón E. Gómez Colón como Co-misionado Especial, quien señaló una conferencia con an-telación a vista con el propósito de simplificar las cuestio-nes litigiosas y evaluar la admisión de prueba documental. Se sometió por las partes un informe de conferencia con antelación a vista, en el cual se estipularon ciertos hechos y varias piezas de prueba documental.
La vista en su fondo del caso ante nos se celebró los días *1502 y 7 de junio de 1999. Compareció el Procurador General de Puerto Rico, a través del Procurador General Auxiliar, Ledo. Sigfredo Rodríguez Isaac; el querellado, Ledo. Juan Javier Guadalupe Díaz, representado por el Ledo. Luis A. Caraballo Alvarez, y el querellado, Ledo. Ramón A. Colón Aponte, representado por el Ledo. Luis E. Laguna Mimoso.
La Oficina del Procurador General presentó prueba oral consistente en el testimonio del Sr. Carmelo Jesús Carras-quillo Delgado. A su vez, comparecieron a declarar a la vista: la Sra. Maribel Carrasquillo Carrión, secretaria del licenciado Guadalupe Díaz para la fecha de los hechos, y la Leda. Juana Caballero Roldán, quien fuera abogada del señor Carrasquillo Delgado. Ambos testimonios, como ex-presáramos previamente, fueron estipulados. El quere-llado, licenciado Guadalupe Díaz, testificó a su favor.
Evaluados los escritos presentados por el Procurador General, las posiciones de los querellados y el Informe del Comisionado Especial, nos encontramos en posición de resolver el asunto ante nos. Veamos.
HH
Como hemos mencionado previamente, a ambos quere-llados, Ledos. Juan Javier Guadalupe Díaz y Ramón A. Co-lón Aponte, se les imputó por la Oficina del Procurador General cinco (5) cargos constitutivos de violaciones a los Cánones 17, 18, 19, 27 y 20 del Código de Ética Profesio-nal, supra. Al Ledo. Juan Javier Guadalupe Díaz se le im-putó un cargo adicional constitutivo de violación al Canon 12 del Código de Ética Profesional, supra.
A los fines del análisis, evaluación y discusión de estos cánones, comenzaremos con la imputación correspondiente a la violación al Canon 17 del Código de Ética Profesional, supra.
 La comparecencia de un abogado ante un tribunal debe equivaler a una afirmación sobre su honor, de que en *151su opinión el caso de su cliente es digno de la sanción judicial. La firma de un abogado en una alegación en un caso equivale a certificar que ha leído la alegación y que de acuerdo con su mejor conocimiento, información y creencia está bien fundada. (24) Se incurre en violación a esta obliga-ción cuando se presenta una demanda sin contar con la prueba necesaria para justificar las alegaciones suscritas en ella. El proceder de ambos letrados querellados apunta a la violación del Canon 17 del Código de Ética Profesional, supra. Ciertamente, al momento de presentarse la de-manda ninguno de los dos (2) querellados tenían la eviden-cia documental necesaria para sostener quienes compo-nían o constituían la sucesión de Francisco E. Delgado, parte demandante en el caso, y como tal representar sus intereses sobre el inmueble en cuestión.(25) No surge de nuestro expediente que el licenciado Guadalupe Díaz con-tara con la documentación sobre la cual estuviera fundada su acción confesoria de servidumbre de paso. El licenciado Colón Aponte no contaba con el conocimiento y la informa-ción necesarios para corroborar que todas las alegaciones de la demanda estuvieran bien fundadas.(26) La conducta antes descrita constituyó un descargo irresponsable de las obligaciones profesionales de ambos querellados.(27)
De la contestación a la querella presentada por el licenciado Guadalupe Díaz surge que éste le manifestó en la primera entrevista al señor Carrasquillo Delgado de la información y documentación necesarias para poder presentar la demanda de impugnación solicitada. Surge, además, que éste no tenía, al momento de presentarse la demanda, un cuadro claro del caso, por no haberse entregado por el señor Carrasquillo Delgado los documentos requeridos. Ar-*152guyó que desconocía si estaba por vencer cualquier término de caducidad o de prescripción aplicable a la acción que estaba evaluando presentar en representación de los miembros de una sucesión que no le constaba quiénes la componían. El licenciado Guadalupe Díaz tenía la obliga-ción ética de informarse adecuadamente del cuadro fáctico y del derecho aplicable al caso que se le presentaba, para descargar responsablemente sus obligaciones profesionales para con su cliente. Su incumplimiento con la norma jurí-dica no puede escudarse y mucho menos justificarse con su ignorancia de ellas/28) o el escaso tiempo que lleva practi-cando la profesión de abogado.(29)
Por su parte, el licenciado Colón Aponte argüyó que su intervención en este asunto se limitó a suscribir y firmar la demanda y presentarla en la Secretaría del Tribunal de Primera Instancia. Expresó que visitó al licenciado Guadalupe Díaz en su casa y éste le entregó un borrador de una demanda y le solicitó que la pasara a maquinilla, la fir-mara y la presentara en el tribunal. Indicó que no volvió a saber del asunto hasta un tiempo después, por motivo del procedimiento disciplinario ante nos.
De las expresiones del propio querellado, licenciado Guadalupe Díaz, surge que éste permitió que el licenciado Colón Aponte asumiera la representación profesional de la sucesión de Francisco E. Delgado, y que presentara la demanda en el antiguo Tribunal Superior, Sala de Caguas (civil Núm. EAC-90-0438). Admitió que no constató con anterioridad a la presentación de la referida demanda, quiénes eran los miembros de la referida sucesión y no se aseguró que se les incluyera como parte con interés, y además, de que estuvieran de acuerdo con la presentación de la demanda. Ambos querellados no consideraron que necesitaban la autorización de esas personas para actuar a su *153nombre y en representación en un tribunal, como miem-bros de la referida sucesión. Su deber se extendía a cons-tatar quiénes eran los miembros de la sucesión y a recibir su autorización para representarlos en el procedimiento judicial en cuestión. Al actuar en contrario violaron tal deber, pues afirmaron falsamente sobre su honor representar a los miembros de una sucesión que no conocían en su tota-lidad, ni mucho menos tenían su autorización para ello. El licenciado Colón Aponte no hizo nada para corregir tal anomalía. Suscribió, firmó y presentó la demanda tal y como había sido redactada por el licenciado Guadalupe Díaz.
Concluimos, a tenor con lo antes expuesto, que ambos querellados incumplieron con el deber impuesto por el Canon 17 del Código de Ética Profesional, supra.
Veamos, en conjunto, los cargos imputados por violacio-nes a los Cánones 12, 18, 19, 20 y 27 del Código de Ética Profesional, supra.
Es impropio de un abogado asumir una representación profesional cuando es consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuadamente, sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia. Es deber del abogado defender los intereses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.(30) El abogado tiene la obligación de mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.(31) No debe asociar a otro abogado en la defensa de los intereses de su cliente, sin obtener previamente el consentimiento de éste para ello y hasta entonces *154no puede divulgar al otro abogado confidencias o secretos de dicho cliente.(32) Cuando ha comparecido ante un tribunal en representación de un cliente, no puede ni debe re-nunciar la representación profesional de su cliente sin ob-tener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e impre-vista para ello.(33)
Al presentar la demanda bajo su firma, el licenciado Co-lón Aponte asumió la representación profesional de la su-cesión y se responsabilizó de la acción instada. Los senti-mientos de amistad entre ambos letrados no podían interferir con su deber para con la justicia y el buen fun-cionamiento del sistema judicial. Una vez el licenciado Co-lón Aponte firmó y presentó la demanda asumió ante el Tribunal de Primera Instancia la responsabilidad indele-gable de llevar a cabo esa gestión profesional con el más alto grado de diligencia y competencia posible. Este deber no cesaba hasta que ese tribunal lo relevara, al aceptar su renuncia como representante legal de la parte demandante. Su responsabilidad profesional para con el Tribunal de Primera Instancia no dependía de las circuns-tancias bajo las cuales asumió la representación legal de la parte demandante.(34) No obstante, éste se desatendió del caso. No cumplió con la responsabilidad profesional que le exige el Canon 18 del Código de Ética Profesional, supra. (35)
El licenciado Guadalupe Díaz también asumió la misma obligación dentro del referido procedimiento ante el Tribunal de Primera Instancia de llevar a cabo una gestión profesional a favor de la sucesión de Francisco E. Delgado *155con el más alto grado de diligencia y competencia posible. No obstante, no realizó en el caso gestión alguna durante más de seis (6) meses, por la falta de cooperación de su cliente, lo que provocó que el Tribunal de Primera Instan-cia dictara una sentencia de archivo y sobreseimiento por inactividad. Abandonó la representación de su cliente. Tampoco surge de nuestro expediente que hubiere solici-tado una reconsideración a ésta ni presentado recurso de apelación ante el Tribunal de Circuito de Apelaciones. Violó con tal proceder la responsabilidad que le impone el Canon 18 del Código de Ética Profesional, supra. (36)
El licenciado Guadalupe Díaz incurrió en violación al Canon 12 del Código de Ética Profesional, supra, que le impone la obligación a todo abogado de desplegar todas las diligencias necesarias para asegurarse de que no se causen indebidas diligencias en la tramitación y solución del caso de su cliente. Tal deber incluye la presentación de la de-manda, su rápida contestación, el uso de los medios de des-cubrimiento de prueba y el cumplimiento cabal con las ór-denes dictadas por el tribunal. El licenciado Guadalupe Díaz incumplió con las órdenes emitidas por el Tribunal de Primera Instancia, en relación con la composición de la sucesión demandante y a quiénes de sus miembros representaba. Tal y como indicáramos previamente, no in-formó a ese tribunal de la dificultad que enfrentaba por la falta de cooperación de su cliente. (37) Tampoco solicitó del tribunal la renuncia de representación profesional.(38) Sen-cillamente se cruzó de brazos frente al Tribunal de Pri-mera Instancia ante la inacción de su cliente. Tal incum-plimiento provocó la dilación indebida y produjo el total abandono, sin justa causa, de la litigación del caso que cul-minó en la desestimación del pleito.
*156El deber mínimo que ha de ser desplegado por ambos querellados, bajo las circunstancias antes expuestas, era presentar oportunamente una moción de renuncia de representación profesional de la parte demandante. Cuando por razones justificadas un abogado no pueda representar adecuadamente a un cliente, debe renunciar su representación profesional, obteniendo previamente el permiso del tribunal y tomando aquellas medidas razonables para evitar perjuicios a los derechos de éste. La omisión de tal proceder por ambos letrados constituye un craso error de juicio, que implica una violación al Canon 20 del Código de Ética Profesional, supra.(39)
Además, concluimos que el licenciado Guadalupe Díaz quebrantó el principio de lealtad y confianza que debe regir toda relación de abogado y cliente, al encomendarle al licenciado Colón Aponte la tramitación inicial de la acción pretendida, sin el conocimiento y consentimiento de su cliente. Tal acción constituye una clara violación a los Cánones 19 y 27 del Código de Ética Profesional, supra. Al hacerse partícipe de lo antes expuesto, el licenciado Colón Aponte faltó por igual a los mismos cánones(40)
Ni antes ni después de presentada la demanda ninguno de los querellados le informó al señor Carrasquillo Delgado de la necesidad surgida, de que el licenciado Colón Aponte firmara y presentara la demanda como consecuencia de la condición de salud del licenciado Guadalupe Díaz(41) Nin-guno de los dos (2) querellados le informó de lo ocurrido al Tribunal de Primera Instancia, de forma tal que dicho foro estuviera en posición de tomar medidas cautelares.
Finalmente, hemos establecido que al determinar la sanción disciplinaria aplicable al abogado quere-*157liado, podemos tomar en cuenta factores tales como: la re-putación del abogado en su comunidad; su historial previo; si es su primera falta; la aceptación de la falta y su sincero arrepentimiento; si se trata de una conducta aislada; el ánimo de lucro que medió en su actuación; resarcimiento al cliente y cualesquiera otras consideraciones ya bien ate-nuantes o agravantes que medien de acuerdo con los hechos. (42)
En el caso ante nos tomamos en consideración como ate-nuantes a favor de los querellados los siguientes: (a) el Comisionado Especial concluyó, según la prueba desfilada y estipulada por las partes, que la finca propiedad de la sucesión de Francisco E. Delgado no es una enclavada, pues en efecto tiene acceso a carretera; (b) se estipuló, ade-más, el hecho de que el querellante, Sra. Carmelo Jesús Carrasquillo Delgado, no sufrió perjuicio alguno por el ar-chivo de su caso, como consecuencia de la sentencia dictada por el Tribunal de Primera Instancia; (c) que su archivo también fue producido por la desidia, indolencia y falta de cooperación del querellante con su abogado, licenciado Guadalupe Díaz;(43) (d) los hechos demuestran que no hubo mala fe de los querellados, intención de lucro o de engañar al querellante ni a ninguna otra persona; (e) que los que-rellados han gozado de buena reputación por espacio de varios años desde que fueron admitidos al ejercicio de la abogacía;(44) (f) la poca experiencia profesional de ambos al momento de los hechos, y (g) que esta es su primera falta dentro del descargo de su ministerio profesional en la abogacía. No obstante tales circunstancias atenuantes, la *158violación de los querellados a la obligación a que están su-jetos por las normas éticas antes aludidas, no es razón para eximirlos completamente de una sanción en este caso.(45)
f — i I — I
Por los fundamentos antes expuestos, y atendiendo to-das las circunstancias de este caso, procede que le impon-gamos al Ledo. Juan Javier Guadalupe Díaz una sanción disciplinaria consistente en una censura, y al Ledo. Ramón A. Colón Aponte una amonestación, apercibiéndolos a am-bos de cumplir en el futuro cabalmente con los cánones del Código de Ética Profesional. Somos conscientes de que el trámite de la querella y el tiempo transcurrido deben ha-ber hecho meditar profundamente a ambos querellados so-bre el alcance de su actuación antiética y servirle esta ex-periencia para ser más cuidadosos en el descargo de su responsabilidad profesional futura.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no interviene. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton concurrieron sin opinión escrita.

(1) Dicha acción fue identificada como una de impugnación de cabida, colindan-cia y reclamación de servidumbre. Sus alegaciones, aunque defectuosas, apuntaban a una acción reivindicatoría y confesoria de servidumbre de paso.


(2) La sucesión, como persona jurídica, no existe en nuestro derecho. Paine v. Srio. de Hacienda, 85 D.P.R. 817 (1962).


(3) 32 L.P.R.A. Ap. III.


(4) 32 L.P.R.A. Ap. III.


(5) Dicha sentencia fue producida por el incumplimiento del licenciado Guadalupe Díaz con las órdenes del Tribunal de Primera Instancia, por razón de que el señor Carrasquillo Delgado no le produjo los documentos requeridos.


(6) El presente procedimiento disciplinario se inició con la presentación de una queja por parte del Sr. Carmelo Jesús Carrasquillo Delgado contra el Ledo. Juan Javier Guadalupe Díaz.


(7) Contestación a Querella, Caso Núm. CP-1997-1, pág. 6.


(8) íd.


(9) íd., págs. 6-7.


(10) íd., pág. 7.


(11) íd.


(12) íd., pág. 8, citando a In re Cruz Tollinche, 112 D.P.R. 699, 700 (1982).


(13) Informe del Comisionado Especial, pág. 15.


(14) íd.


(15) Contestación a querella, caso Núm. CP-1997-10, pág. 2, citando las Reglas 15 y 16 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y los casos Santiago v. Beckton Dickinson & Co., 539 F. Supp. 1149 (D. P.R. 1982), y Ríos Rosario v. Vidal Ramos, 134 D.P.R. 3 (1993).


(16) Contestación a la querella, caso Núm. CP-1997-10, pág. 2.


(17) íd., pág. 3.


(18) íd.


(19) íd.


(20) íd., pág. 4.


(21) 32 L.P.R.A. Ap. III.


(22) Contestación a la querella, pág. 7.


(23) íd.


(24) Canon 17 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX; Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(25) In re Rosado Cruz, 142 D.P.R. 956, 962 (1997).


(26) íd.


(27) In re Díaz Alonso, Jr., 115 D.P.R. 755, 762 (1984).


(28) íd., pág. 761; Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984).


(29) In re Rosado Cruz, supra; In re Méndez Rivera, 141 D.P.R. 753 (1996); In re Vera Vélez, 136 D.P.R. 284 (1996).


(30) Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(31) Canon 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(32) Canon 27 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(33) Canon 20 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX.


(34) In re Siverio Orta, 117 D.P.R. 14, 19 (1986).


(35) In re Arroyo Rivera, 148 D.P.R. 354 (1999); In re Rosario, 116 D.P.R. 462 (1985); In re Díaz Alonso, Jr., supra; In re Pagán Ayala, 115 D.P.R. 431 (1984); In re Arana Arana, 112 D.P.R. 838 (1982); In re Rodríguez Torres, 104 D.P.R. 758 (1976).


(36) íd.


(37) Heftler Const. Co. v. Tribunal Superior, 103 D.P.R. 844, 846 (1975).


(38) In re Díaz Alonso, Jr., supra.


(39) Lluch v. España Service Sta., 117 D.P.R. 729 (1986); In re Cruz Tollinche, supra; In re Díaz Alonso, Jr., supra; Fine Art Wallpaper v. Wolf, 102 D.P.R. 451 (1974).


(40) In re Cardona Vázquez, 108 D.P.R. 6 (1978).


(41) íd.


(42) In re Vélez Barlucea, 152 D.P.R. 298 (2000); In re Díaz Ortiz, 150 D.P.R. 418 (2000); In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Valcárcel Mulero I, 142 D.P.R. 41 (1996); In re Fernández Paoli, 141 D.P.R. 10 (1996).


(43) Nótese que posteriormente contrata a la Leda. Juana Caballero Roldan para gestionar los procedimientos de declaratoria de herederos y le hace entrega de todos los documentos que le requiriera el licenciado Guadalupe Díaz.


(44) El Ledo. Juan Javier Guadalupe Díaz trece (13) años; el Ledo. Ramón A. Colón Aponte, doce (12) años.


(45) In re Vélez Barlucea, supra; In re Rosa Cruz, supra.